Citation Nr: 1000230	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-18 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the Veteran's cause of 
death.  


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1965 to January 
1988.  The Veteran died in January 2006.  The appellant is 
seeking benefits as the Veteran's surviving spouse. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which declined to 
reopen a claim for service connection for the cause of the 
Veteran's death due to lack of new and material evidence.  In 
the May 2008 statement of the case, the RO appears to have 
implicitly reopened the claim by deciding the issue on its 
merits rather than addressing the predicate matter of whether 
new and material evidence has been received, while a June 
2009 supplemental statement of the case states that the claim 
is not reopened.  Notwithstanding the RO's action, the Board 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In her June 2008 Substantive Appeal, the appellant indicated 
that she wanted a hearing before the Board at the RO.  A 
hearing was scheduled for her in July 2009, but the appellant 
did not appear.  In September 2009, the RO received her 
written notice that she no longer desired a hearing.  
Accordingly, her request for a hearing is considered 
withdrawn, and the Board may proceed with review of the 
claims.  38 C.F.R. § 20.702 (2009).


FINDINGS OF FACT

1.  A claim for service connection for the Veteran's cause of 
death was denied by rating decision in May 2006, and the 
appellant did not appeal.  


2.  Evidence received since May 2006 does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The May 2006 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the final May 2006 rating 
decision is not new and material to the issue of service 
connection for the Veteran's cause of death, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).
The appellant is seeking to reopen a previously denied claim 
for service connection for the cause of her husband's death.  
For claims to reopen, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The notice letter must describe what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2007.  Complete notice was sent in 
April 2009, and the claim was readjudicated in a June 2009 
statement of the case.  Mayfield, 444 F.3d at 1333.  

All records relevant to the issues on appeal that are known 
and available have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced 
by a decision on the claim at this time.

New and Material Evidence

The appellant is seeking service connection for the cause of 
her husband's death.  The death certificate identifies the 
immediate cause of death as asphyxia due to chronic 
obstructive pulmonary disease (COPD), with cirrhosis of the 
liver as a contributing cause.  The appellant's original 
claim for service connection was denied by a rating decision 
in May 2006, because the evidence did not establish that the 
Veteran's cause of death was related to service..  She did 
not file an appeal, and the decision became final at the end 
of the statutory time limit.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Consequently, the claim for service connection 
for cause of death can only be reopened if new and material 
evidence has been submitted since the last prior final 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

The evidence of record at the time of the May 2006 rating 
decision consisted of the Veteran's service treatment 
records, undated private treatment records, and the death 
certificate.  Service connection for the cause of the 
Veteran's death was previously denied because there was no 
evidence that either the immediate or contributing cause of 
death was associated with his active service.  

The appellant's current claim is based on her contention that 
her husband's death was caused by his exposure to Agent 
Orange in service.  A claim based on a new theory of 
entitlement is not a new claim, but constitutes an 
application to reopen the previously denied claim.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  Therefore, new and 
material evidence is required.  Evidence relevant to the 
claim that has been added to the claims file since May 2006 
consists of a statement from the appellant asserting that her 
husband served in Vietnam and was awarded the Vietnam Service 
Medal and the Armed Forces Expeditionary Medal; and a 
response from the National Personnel Records Center (NPRC) 
indicating that the Veteran served aboard a ship in the 
contiguous waters of the Republic of Vietnam between March 
and May 1968.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  When such a veteran 
contracts a disease associated with exposure to herbicides 
(listed in 38 C.F.R. § 3.309(e)) that becomes manifest to a 
compensable degree within the time period specified in 38 
C.F.R. § 3.307(a), the disease will be considered to have 
been incurred in service, even though there is no evidence of 
such a disease during the period of service.  A veteran must 
actually set foot within the land borders of Vietnam, to 
include the contiguous waterways, in order to be entitled to 
the statutory presumptions for disabilities claimed as a 
result of exposure to herbicides.  See Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

Based on the evidence currently of record, the Board 
concludes that the claim for service connection for cause of 
death cannot be reopened.  As noted above, the NPRC 
determined that the Veteran served aboard a ship that sailed 
in the contiguous waters of Vietnam; exposure to herbicides 
in service is therefore conceded.  However, neither the 
immediate nor the contributing cause of the Veteran's death, 
as reflected in the death certificate, is a condition which 
may be presumed to have been caused by herbicide exposure.  
See 38 C.F.R. § 3.309(e).  Furthermore, no competent medical 
evidence has been offered to suggest that the cause of death 
was actually related to herbicide exposure.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (1994).  Thus, although the newly 
obtained evidence establishes that the Veteran is entitled to 
the presumption of herbicide exposure, this matter is not 
material to the issue of service connection since neither of 
the claimed conditions is shown to be related to herbicide 
exposure.  

The new evidence is not material because it does not raise a 
reasonable possibility of substantiating the claim for 
service connection.  Accordingly, the claim may not be 
reopened.


	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has not been received to reopen a 
claim for service connection for the cause of the Veteran's 
death, and the claim is not reopened.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


